Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ronald Nolan, Reg. No. 59,271 on 1/12/22.

Amend Claims 1, 8, 9, 13, 14, and 23 as follows: 

1. An arrangement for electromagnetic shielding of an electronic component arranged on a substrate, comprising:

an electrically conductive covering which is thermally conductively coupled at least to a portion of the top side of the electronic component, and which is electrically conductively coupled at least to a portion of the frame, the covering being a metal foil including covering apertures defined therein, the covering apertures configured to facilitate a release of gases during attachment of the covering, wherein a relationship between a distance between centers of adjacent ones of the covering apertures and a diameter of the covering apertures is in a range of 1.5 to 5.0;
an adhesive layer disposed between the covering and the top side of the electronic component to secure the covering to the top side of the electronic component; and
a lid arranged on the frame, the lid having a[[n]] lid opening in a region of the electronic component and lid side faces that clamp with the frame side faces to secure the covering to the top surface of the electronic component.  

electronic component with the exception of a location of the covering apertures.  

9. The arrangement according to Claim [[8]] 1, wherein the covering is attached substantially to an entirety of the top side of the electronic component with the exception of a location of the covering apertures.  

13. The arrangement according to Claim 1, further comprising a heat sink which is arranged above the electronic component and is thermally coupled with the electronic component.  

14. A method for electromagnetic shielding of an electronic component arranged on a substrate, comprising the steps:
attaching an electrically conductive frame to the substrate in such a way that the frame frames the electronic component, the frame having frame side faces that extend toward the substrate and a top side configured as a flange extending from the frame side faces inwards, wherein an inner border of the top side of the frame defines a frame opening in a region of a top side of the electronic component, and wherein the frame projects beyond the electronic component, thereby forming a height offset between the top side of the electronic component and the top side of the frame;

coupling the electrically conductive covering at least to a portion of the frame in such a way that the covering is in electrical contact with the portion of the frame; and
attaching a lid to the frame, the lid having a[[n]] lid opening in a region of the electronic component and lid side faces that clamp to the frame side faces to secure the covering to the top side of the electronic component,
wherein an adhesive is disposed between the covering and the top side of the electronic component to secure the covering to the top side of the electronic component.  

23. The method according to Claim 14, wherein the adhesive layer has adhesive apertures defined therein that align with the covering apertures and the adhesive layer is comprised of a thermally conductive adhesive or a thermally and electrically conductive adhesive.



REASONS FOR ALLOWANCE
The claims 1-3, 5, 6, 8, 9, 13-15, 17, 18, and 21-23 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure/method as in claims 1 or 14, comprising in one form or another “an adhesive layer disposed between the covering and the top side of the electronic component to secure the covering to the top side of the electronic component” and  “a lid arranged on the frame, the lid having a lid opening in a region of the electronic component and lid side faces that clamp with the frame side faces to secure the covering to the top surface of the electronic component.”  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claims 1, 14, and all claims dependent therefrom patentable over art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,552,261, 6,649,827, 6,949,706 and 10,172,265 disclose a lid that clamps to sides of a frame, the lid having a plurality of openings. US 7,488,902 discloses a lid that closes a top of a frame, the lid having a plurality of openings.  US 10,004,167 discloses an adhesive backed lid that closes a top of a frame.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  1/12/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835